 



EXHIBIT 10.4
GUARANTY
     THIS GUARANTY (this “Guaranty”) is made as of November 10, 2005 by DEVCON
INTERNATIONAL CORP., a Florida corporation (“Guarantor”), to and for the benefit
of CAPITALSOURCE FINANCE LLC, a Delaware limited liability company (“Lender”).
     WHEREAS, Devcon Security Holdings, Inc., Devcon Security Services Corp.,
Coastal Security Company, Coastal Security Systems, Inc. and Central One, Inc.
(collectively, “Borrower”) and Lender have entered into that certain Bridge Loan
Agreement dated as of the date hereof (as amended, supplemented or modified from
time to time, the “Loan Agreement”), pursuant to which Borrower has agreed to
borrow from Lender, and Lender has agreed to lend to Borrower, certain amounts
pursuant to a bridge loan facility, all in accordance with and subject to the
terms and conditions set forth in the Loan Agreement and all of the other
agreements, documents, instruments, certificates, reports and financing
statements heretofore or hereafter executed or delivered in connection therewith
or with the Loan to be made under it, as the same may be amended, supplemented
or modified from time to time (collectively referred to herein as the “Loan
Documents”);
     WHEREAS, Guarantor requested that Lender make the Loan to Borrower pursuant
to the terms of, and that Borrower and Lender execute, deliver and perform
under, the Loan Agreement and the other Loan Documents;
     WHEREAS, Guarantor is the owner of all of the ownership interests in Devcon
Security Holdings, Inc. (“Holdings”) and, pursuant to Lender’s request, has
agreed to execute and deliver this Agreement of even date herewith;
     WHEREAS, Lender is willing to execute, deliver and perform under the Loan
Agreement and the other Loan Documents and to make the Loan available only upon
the condition that Guarantor executes and delivers to Lender this Guaranty and
agrees to perform and to comply with its obligations under this Guaranty; and
     WHEREAS, Guarantor acknowledges and confirms that, as the owner of all of
the outstanding capital stock of Holdings, (a) it will benefit from the
advancement of funds under the Loan to Borrower, (b) the Loan constitutes
valuable consideration to Guarantor, (c) this Guaranty is intended to be
inducement to Lender to continue to extend credit and the Loan to Borrower, and
(d) Lender is relying upon this Guaranty in making and advancing the Loan to
Borrower.
     NOW, THEREFORE, in consideration of the foregoing and of the covenants and
agreements hereinafter set forth, the receipt and sufficiency of which are
hereby acknowledged, and as an inducement for Lender to enter into the Loan
Agreement and the other Loan Documents, the Guarantor, intending to be legally
bound hereby, agrees as follows:

 



--------------------------------------------------------------------------------



 



     1. All capitalized terms in this Guaranty and not defined herein shall have
the defined meanings provided in the Loan Agreement. Whenever the context so
requires, each reference to gender includes the masculine and feminine, the
singular number includes the plural and vice versa. The words “hereof” “herein”
and “hereunder” and words of similar import when used in this Guaranty shall
refer to this Guaranty as a whole and not to any particular provision of this
Guaranty, and references to section, article, annex, schedule, exhibit and like
references are references to this Guaranty unless otherwise specified. A Default
or Event of Default shall “continue” or be “continuing” until such Default or
Event of Default has been cured or waived by Lender. References in this Guaranty
to any Person (as defined in the Credit Agreement) shall include such Person and
its successors and permitted assigns.
     2. Guarantor unconditionally and absolutely guarantees (i) the due and
punctual payment and performance when due of the principal of any Note and the
interest thereon and of the Obligations and any and all other monies and amounts
due or which may become due on or with respect to any of the foregoing, and the
due and punctual performance and observance by Borrower of all of the other
terms, covenants, agreements and conditions of the Loan Documents, in any case
whether according to the present terms thereof, at any earlier or accelerated
date or dates or pursuant to any extension of time or to any change in the
terms, covenants, agreements and conditions thereof now or at any time hereafter
made or granted, (ii) all liabilities and obligations of Guarantor hereunder,
and (iii) all costs, expenses and liabilities (including, without limitation,
reasonable attorneys fees and expenses, documentation and diligence fees and
legal expenses, and search, audit, recording, professional and filing fees and
expenses) that may be incurred or advanced by Lender in any way in connection
with the foregoing and/or otherwise required to be paid by Guarantor hereunder
(collectively, such items in clauses (i) through (iii) being the “Guaranteed
Obligations”). Guarantor acknowledges that this Guaranty shall be deemed a
continuing guaranty of the Guaranteed Obligations under the Loan Documents.
     3. This Guaranty is a guaranty of payment and not a guaranty of collection.
If any Guaranteed Obligation is not satisfied when due, whether by acceleration
or otherwise, the Guarantor shall forthwith satisfy such Guaranteed Obligation,
upon demand, and no such satisfaction shall discharge the obligations of the
Guarantor hereunder until all Guaranteed Obligations have been indefeasibly paid
in cash and performed and satisfied in full and the Loan Agreement terminated.
The liability of Guarantor under this Guaranty shall be primary and direct and
not conditional or contingent upon the enforceability of any obligation, the
solvency of Borrower or any other Person, any obligation or circumstance which
might otherwise constitute a legal or equitable discharge or defense of a surety
or guaranty or the pursuit by Lender of any remedies it may have against
Borrower or any other guarantor of the Guaranteed Obligations or any other
Person. Without limiting the generality of the foregoing, Lender shall not be
required to make any demand on Borrower or any other guarantor of the Guaranteed
Obligations or any other Person or to sell at foreclosure or otherwise pursue or
exhaust its remedies against any Collateral of Borrower or any other guarantor
of the Guaranteed Obligations or any other Person before, simultaneously with or
after enforcing its rights and remedies hereunder against Guarantor, and any one
or more successive and/or concurrent actions may be brought against Guarantor in
the same action brought against Borrower or any other guarantor of the
Guaranteed Obligations or any other Person or in separate actions, as often as
Lender may deem advisable, in its sole discretion. The obligations of Guarantor
hereunder shall

-2-



--------------------------------------------------------------------------------



 



not in any way be affected by any action taken or not taken by Lender, which
action or inaction is hereby consented and agreed to by Guarantor, or by the
partial or complete unenforceability or invalidity of any other guaranty or
surety agreement, pledge, assignment, Lien (as defined in the Credit Agreement)
or other security interest or security for any of the Guaranteed Obligations or
of the value, genuineness, validity or enforceability of the Collateral or any
of the Guaranteed Obligations.
     4. Guarantor hereby represents and warrants to Lender (which
representations and warranties shall survive the execution and delivery of this
Guaranty and the making of the Loan under the Loan Agreement) as follows:
          (A) Guarantor is a corporation, duly organized, validly existing and
in good standing under the laws of the State of Florida;
          (B) Guarantor (i) has all requisite power and authority to own its
properties and assets and to carry on its business as now being conducted and as
contemplated in the Loan Documents, and (ii) is duly qualified to do business in
every jurisdiction in which failure so to qualify could reasonably be expected
to have or result in a Material Adverse Effect (as defined in the Credit
Agreement).
          (C) Guarantor has all requisite power and authority (i) to execute,
deliver and perform this Guaranty and other Loan Documents to which it is a
party, and (ii) to consummate the transactions contemplated hereunder and the
other Loan Documents to which it is a party, and Guarantor is under no legal
restriction, limitation or disability that would prevent it from doing any of
the foregoing.
          (D) The execution, delivery and performance by Guarantor of this
Guaranty and other Loan Documents to which it is a party and the consummation of
the transactions contemplated hereby and thereby have been duly and validly
authorized by all necessary actions on the part of Guarantor (including any
required approval of shareholders or other equity holders, if applicable) (none
of which actions have been modified or rescinded, and all of which actions are
in full force and effect), and have been duly executed and delivered by
Guarantor and constitute the legal, valid and binding obligation of Guarantor,
enforceable against Guarantor in accordance with its terms, subject to the
effect of any applicable bankruptcy, moratorium, insolvency, reorganization or
other similar law affecting the enforceability of creditors’ rights generally
and to the effect of general principles of equity which may limit the
availability of equitable remedies (whether in a proceeding at law or in
equity);
          (E) The execution, delivery and performance by Guarantor of this
Guaranty and the consummation of the transactions contemplated hereby and
thereby do not and will not (1) conflict with or violate any provision of any
applicable law, statute, rule, regulation, ordinance, license or tariff or any
judgment, decree or order of any court or other Governmental Authority (as
defined in the Credit Agreement) binding on or applicable to Guarantor or any of
its properties or assets; (2) conflict with, result in a breach of, constitute a
default of or an event of default under, or an event, fact, condition or
circumstance which, with notice or passage of time, or both, would constitute or
result in a conflict, breach, default or event of default under, require any
consent not obtained under, or result in or require the acceleration of any

-3-



--------------------------------------------------------------------------------



 



indebtedness pursuant to, any indenture, agreement or other instrument to which
Guarantor is a party or by which it or any of its properties or assets are bound
or subject; (3) conflict with or violate any provision of the certificate of
incorporation or formation, by-laws, limited liability company agreement or
similar documents of Guarantor or Borrower or any agreement by and between
Guarantor and its shareholders or equity owners or among any such shareholders
or equity owners; or (4) result in the creation or imposition of any Lien of any
nature whatsoever upon any of the properties or assets of Guarantor;
          (F) Guarantor is not (1) a party or subject to any judgment, order or
decree or any agreement, document or instrument or subject to any restriction,
any of which do or would materially and adversely affect or prevent its ability
to execute or deliver, perform under, consummate the transactions contemplated
by, or observe the covenants and agreements contained in, this Guaranty or other
Loan Documents to which it is a party or to pay the Guaranteed Obligations; or
(2) in default or breach of the performance, observance or fulfillment of any
obligation, covenant or condition contained in any agreement, document or
instrument to which it is a party or by which it or any of its properties or
assets is or are bound or subject, which default or breach, if not remedied
within any applicable grace period or cure period, could reasonably be expected
to have or result in a Material Adverse Effect, nor is there any event, fact,
condition or circumstance which, with notice or passage of time, or both, would
constitute or result in a conflict, breach, default or event of default under,
any of the foregoing which, if not remedied within any applicable grace or cure
period, could reasonably be expected to have or result in a Material Adverse
Effect.
          (G) Guarantor and each of its Subsidiaries (as defined in the Credit
Agreement) is in compliance with all laws, statutes, rules, regulations,
ordinances and tariffs of any Governmental Authority with respect or applicable
to it and/or its assets and properties and is not in violation of any order,
judgment or decree of any court or other Governmental Authority or arbitration
board or tribunal, in each case except where noncompliance or violation could
not reasonably be expected to have or result in a Material Adverse Effect, and
there is no event, fact, condition or circumstance which, with notice or passage
of time, or both, would constitute or result in any noncompliance with, or any
violation of, any of the foregoing, in each case except where noncompliance or
violation could not reasonably be expected to have or result in a Material
Adverse Effect;
          (H) There is no action, suit, proceeding or investigation pending or,
to Guarantor’s knowledge, threatened before or by any court, arbitrator or
Governmental Authority against or affecting the Guarantor, this Guaranty or
other Loan Documents to which Guarantor is a party or the transactions
contemplated hereby or thereby, (1) that questions or could prevent the validity
of this Guaranty or other Loan Documents to which Guarantor is a party or the
right or ability of Guarantor to execute or deliver this Guaranty or such other
documents or to consummate the transactions contemplated hereby and thereby;
(2) that could reasonably be expected to have or result in, either individually
or in the aggregate, any Material Adverse Effect, or (3) that could reasonably
be expected to result in any change in the current equity ownership of Guarantor
or otherwise in a Change of Control (as defined in the Credit Agreement), nor is
Guarantor aware that there is any basis for the foregoing;

-4-



--------------------------------------------------------------------------------



 



          (I) None of the business or properties of Guarantor, any relationship
between Guarantor and any other Person, any circumstance in connection with the
execution, delivery and performance of this Guaranty, or any of the other Loan
Documents to which it is a party or the consummation of the transactions
contemplated hereby or thereby, requires a consent, approval or authorization
of, or filing, registration or qualification which has not been obtained with,
any Governmental Authority or any other Person;
          (J) Guarantor is not a party to and has not entered into any
agreement, document or instrument that conflicts with this Guaranty or that
otherwise relates to the Guaranteed Obligations (other than the Loan Documents
to which it is a party);
          (K) The obligations of Guarantor under this Guaranty are not
subordinated in any way to any other obligation of Guarantor or to the rights of
any other Person;
          (L) Guarantor and its Affiliates (as defined in the Credit Agreement)
licensed employees and contractors are in compliance with, have procured and are
now in possession of, all material licenses, permits, franchises, certificates
and other approvals or authorizations of or required by any applicable federal,
state, foreign or local law, statute, ordinance or regulation or Governmental
Authority or regulatory authority, including without limitation, for the
operation of their respective businesses in each jurisdiction (including foreign
jurisdictions) wherein they are now conducting business and/or where the failure
to procure such licenses or permits could reasonably be expected to have or
result in a Material Adverse Effect and as proposed to be conducted pursuant to
this Guaranty; and Guarantor is not in breach of or default under the provisions
of any of the foregoing and there is no event, fact, condition or circumstance
which, with notice or passage of time, or both, would constitute or result in a
conflict, breach, default or event of default under, any of the foregoing which,
if not remedied within any applicable grace or cure period could reasonably be
expected to have or result in a Material Adverse Effect;
          (M) No representation or warranty made by Guarantor in this Guaranty
or in any other Loan Document contains any untrue statement of material fact or
omits to state any fact necessary to make the statements herein or therein not
materially misleading, and there is no fact known to Guarantor which Guarantor
has not disclosed to Lender in writing which could reasonably be expected to
have or result in a Material Adverse Effect;
          (N) During the five years prior to the date hereof, Guarantor has not
conducted business under or used any other name (whether corporate, partnership
or assumed); and
          (O) The foregoing representations and warranties are made with the
knowledge and intention that Lender is relying and will rely thereon, and such
representations and warranties shall survive the execution and delivery of this
Guaranty.
     5. Guarantor hereby waives demand, setoff, counterclaim, presentment,
protest, notice of dishonor or non-payment, as well as all defenses with respect
to any and all instruments, notice of acceptance hereof, notice of the Loan
made, credit extended, collateral received or delivered, or any other action
taken by Lender in reliance hereon, and all other demands and notices of any
description, except such as are expressly provided for herein, it being the
intention hereof that Guarantor shall remain liable as a principal until the
full amount

-5-



--------------------------------------------------------------------------------



 



of all Guaranteed Obligations shall have been indefeasibly paid in full in cash
and performed and satisfied in full and the Loan Agreement terminated,
notwithstanding any act, omission, or anything else which might otherwise
operate as a legal or equitable discharge of Guarantor. The pleading of any
statute of limitations as a defense to any demand against Guarantor hereunder
and under the other Loan Documents is expressly waived by Guarantor.
     6. Guarantor acknowledges and agrees that its obligations as Guarantor
shall not be impaired, modified, changed, released or limited in any manner
whatsoever by any impairment, modification, change, release or limitation of the
liability of Borrower or any other guarantor of the Guaranteed Obligations or
any other Person or its estate in bankruptcy resulting from the operation of any
present or future provision of the bankruptcy laws or other similar statute, or
from the decision of any court.
     7. Guarantor acknowledges and agrees that Lender shall have the full right
and power, in its sole discretion and without any notice to or consent from
Guarantor and without affecting or discharging, in whole or in part, the
liability of Guarantor hereunder to deal in any manner with the Guaranteed
Obligations and any security or guaranties therefor, including, without
limitation, to (A) release, extend, renew, accelerate, compromise or substitute
and administer the Guaranteed Obligations and other obligations under the Loan
Documents in any manner it sees fit, (B) release any or all collateral for the
Guaranteed Obligations, (C) release any guarantor of the Guaranteed Obligations,
(D) extend the time for payment of the Guaranteed Obligations or any part
thereof, (E) change the interest rate on the Guaranteed Obligations or any Note
under the Loan Agreement, (F) reduce or increase the outstanding principal
amount of the Guaranteed Obligations or any Note under the Loan Agreement,
(G) accelerate the Guaranteed Obligations, (H) make any change, amendment or
modification whatsoever to the terms or conditions of the Loan Documents,
(I) extend, in whole or in part, on one or any number of occasions, the time for
the payment of any principal or interest or any other amount pursuant to any
Note or for the performance of any term or condition of the Loan Documents,
(J) settle, compromise, release, substitute, impair, enforce or exercise, or
fail or refuse to enforce or exercise, any claims, rights, or remedies, of any
kind or nature, which Lender may at any time have against Borrower or any other
guarantor of the Guaranteed Obligations or any other Person, or with respect to
any security interest of any kind held by Lender at any time, whether under any
Loan Document or otherwise, (K) release or substitute any security interest of
any kind held by Lender at any time, (L) collect and retain or liquidate any
collateral subject to such security interest, (M) make advances for the purpose
of performing any term or covenant contained in the Loan Documents with respect
to which the Borrower or any other guarantor of the Guaranteed Obligations is in
default, (N) foreclose on any of the Collateral, (O) grant waivers or
indulgences, (P) take additional collateral, (Q) obtain any additional
guarantors, (R) take a deed in lieu of foreclosure and/or (S) take or fail to
take any other action whatsoever with respect to the Guaranteed Obligations.
Guarantor hereby waives and agrees not to assert against Lender any rights which
a guarantor or surety could exercise. Notwithstanding any other provision of
this Guaranty or any other Loan Document, Guarantor agrees that Lender has no
duties of any nature whatsoever to Guarantor, whether express or implied, by
virtue of this Guaranty or any other Loan Document, operation of law or
otherwise.

-6-



--------------------------------------------------------------------------------



 



     8. Guarantor agrees that its obligations hereunder are irrevocable, joint
and several and independent of the obligations of Borrower or any other
guarantor of the Guaranteed Obligations or any other Person. Guarantor shall
take all necessary and appropriate actions to ensure that this Guaranty is and
remains enforceable against Guarantor in accordance with their respective terms
and that Guarantor complies with each of its obligations hereunder and
thereunder. Guarantor shall not (a) cause or permit to be done, or enter into or
make or become a party to any agreement (oral or written), arrangement or
commitment to do or cause to be done, any of the things prohibited by this
Guaranty or the other Loan Documents to which it is a party or that would breach
this Guaranty any other Loan Document to which it is a party or any other
instrument, agreement, arrangement, commitment or document to which Guarantor is
a party or by which it or any of its properties or assets is or may be bound or
subject, or (b) enter into or make or become a party to any agreement, document
or instrument or arrangement that conflicts with this Guaranty or other Loan
Documents to which it is a party or that would prevent Guarantor from complying
with and performing under this Guaranty or other Loan Documents to which it is a
party. If applicable, each Guarantor executing this Guaranty shall be jointly
and severally liable for all of the Guaranteed Obligations.
     9. Guarantor agrees that it shall have no right of subrogation whatever
with respect to the Guaranteed Obligations guaranteed hereby or to any
collateral securing such Guaranteed Obligations unless and until such Guaranteed
Obligations have been irrevocably and indefeasibly paid in full in cash and
performed in full and the Loan Agreement and this Guaranty have been terminated.
     10. Guarantor acknowledges and agrees that (a) it will benefit from the
execution, delivery and performance by Lender of the Loan Agreement and the
other Loan Documents and the advancement of the Loan to Borrower and that the
Loan by Lender constitutes valuable consideration to Guarantor, (b) this
Guaranty is intended to be an inducement to Lender to execute, deliver and
perform the Loan Agreement and the other Loan Documents and to extend credit and
the Loan to Borrower, whether the Guaranteed Obligations were created or
acquired before or after the date of this Guaranty, and (c) Lender is relying
upon this Guaranty in making and advancing the Loan to Borrower.
     11. Guarantor agrees that this Guaranty shall inure to the benefit of, and
may be enforced by, Lender, all future holders of any Note or any of the
Guaranteed Obligations or any of the Collateral and all Transferees (as defined
below), and each of their respective successors and permitted assigns, and shall
be binding upon and enforceable against Guarantor and Guarantor’s assigns and
successors. Guarantor agrees that it may not assign, delegate or transfer this
Guaranty or any of its rights or obligations under this Guaranty without the
prior written consent of Lender. Nothing contained in this Guaranty, or any
other Loan Document shall be construed as a delegation to Lender of Guarantor’s
duty of performance, including, without limitation, any duties under any account
or contract in which Lender has a security interest or Lien. GUARANTOR
ACKNOWLEDGES THAT LENDER AT ANY TIME AND FROM TIME TO TIME MAY SELL, ASSIGN OR
GRANT PARTICIPATING INTERESTS IN OR TRANSFER ALL OR ANY PART OF ITS RIGHTS OR
OBLIGATIONS UNDER, THIS GUARANTY, ANY NOTE, THE GUARANTEED OBLIGATIONS, THE
COLLATERAL AND/OR THE LOAN DOCUMENTS TO ONE OR MORE OTHER PERSONS, INCLUDING,
WITHOUT LIMITATION, FINANCIAL INSTITUTIONS (EACH SUCH TRANSFEREE,

-7-



--------------------------------------------------------------------------------



 



ASSIGNEE OR PURCHASER, A “TRANSFEREE”). In such case, the Transferee shall have
all of the rights and benefits with respect to the portion of such Guaranteed
Obligations, any Note, this Guaranty, the Collateral and the Loan Documents held
by it as fully as if such Transferee were the original holder thereof (including
without limitation rights of set-off and recoupment), and shall become vested
with all of the powers and rights given to Lender hereunder with respect
thereto, and shall be deemed to be a “Lender” for all purposes hereunder, the
predecessor Lender shall thereafter be forever released and fully discharged
from any liability or responsibility hereunder with respect to the rights and
interests so assigned, and either Lender or any Transferee may be designated as
the sole agent to manage the transactions and obligations contemplated herein.
Notwithstanding any other provision of this Guaranty, or any other Loan
Document, Lender may disclose to any Transferee all information, and may furnish
to such Transferee copies of reports, financial statements, certificates, and
documents obtained under any provision of this Guaranty or any Loan Document.
     12. Guarantor hereby agrees to take or cause to be taken such further
actions, to obtain such consents and approvals and to duly execute, deliver and
file or cause to be executed, delivered and filed such further agreements,
assignments, instructions, documents and instruments as may be necessary or as
may be reasonably requested by Lender in order to fully effectuate the purposes,
terms and conditions of this Guaranty and the consummation of the transactions
contemplated hereby and performance and payment of the Guaranteed Obligations
hereunder, whether before, at or after the performance and/or consummation of
the transactions contemplated hereby or the occurrence of a Default or Event of
Default under any Loan Document.
     13. Notwithstanding and without limiting or being limited by any other
provision of this Guaranty or the Loan Documents, Guarantor shall pay all costs
and expenses incurred by Lender or any of its Affiliates, including, without
limitation, documentation and diligence fees and expenses, all search, audit,
appraisal, recording, professional and filing fees and expenses and all other
out-of-pocket charges and expenses (including, without limitation, UCC (as
defined in the Credit Agreement) and judgment and tax lien searches), and
reasonable attorneys’ fees and expenses (a) in any effort to enforce this
Guaranty any other Loan Document and/or any related agreement, document or
instrument, or to effect collection hereunder or thereunder, (b) in connection
with entering into, negotiating, preparing, reviewing and executing this
Guaranty and the other Loan Documents and all related agreements, documents and
instruments, (c) arising in any way out of administration of the Guaranteed
Obligations or the security interests or Liens created with respect thereto,
including without limitation, any wire transfer fees or audit expenses or filing
or recordation fees, (d) in connection with instituting, maintaining, preserving
and enforcing Lender’s rights hereunder or under all related agreements,
documents and instruments, (e) in defending or prosecuting any actions, claims
or proceedings arising out of or relating to this Guaranty and/or any related
agreement, document or instrument, (f) in seeking or receiving any advice with
respect to its rights and obligations under this Guaranty, any of the other Loan
Documents and/or all related agreements, documents and instruments, and/or
(g) in connection with any modification, amendment, supplement, waiver or
extension of this Guaranty any other Loan Document and/or any related agreement,
document or instrument, and all of the same shall be part of the Guaranteed
Obligations. If Lender or any of its Affiliates uses in-house counsel for any of
the purposes set forth above or any other purposes under this Guaranty for which
Guarantor is responsible to pay or indemnify, Guarantor expressly agrees that
its

-8-



--------------------------------------------------------------------------------



 



obligations include reasonable charges for such work commensurate with the fees
that would otherwise be charged by outside legal counsel selected by Lender or
such Affiliate in its sole discretion for the work performed.
     14. Any notice or request under this Agreement shall be given to any
Guarantor or to Lender at their respective addresses set forth below or at such
other address as such Person may hereafter specify in a notice given in the
manner required under this Section 14. Any notice or request hereunder shall be
given only by, and shall be deemed to have been received upon (each a
“Receipt”): (i) registered or certified mail, return receipt requested, on the
date on which such is received as indicated in such return receipt, (ii) receipt
of delivery by a nationally recognized overnight courier, or (iii) facsimile,
upon telephone or further electronic communication from the recipient
acknowledging receipt (whether automatic or manual from recipient), as
applicable.

      (i)  
If to Lender:
     
CapitalSource Finance LLC
   
4445 Willard Avenue
   
12th Floor
   
Chevy Chase, MD 20815
   
Attention: Health Care and Specialty Finance Business,
   
                    Portfolio Manager
   
Telephone: (301) 841-2700
   
FAX: (301) 841-2340
   
 
(ii)  
If to Guarantor:
     
Devcon International Corp.
   
1350 E. Newport Center Drive, #201
   
Deerfield Beach, FL 33442
   
Attention: President
   
Telephone: (954) 429-1500
   
FAX: (954) 429-1506

     15. No course of action or delay, renewal or extension of this Guaranty or
any rights or obligations hereunder, release of Guarantor or any of the
foregoing, or delay, failure or omission on Lender’s part in enforcing this
Guaranty, or any other Loan Document or in exercising any right, remedy, option
or power hereunder or thereunder shall affect the liability of Guarantor or
operate as a waiver of such or of any other right, remedy, power or option or of
any default, nor shall any single or partial exercise of any right, remedy,
option or power hereunder or thereunder affect the liability of Guarantor or
preclude any other or further exercise of such or any other right, remedy, power
or option. No waiver by Lender of any one or more defaults by Guarantor party in
the performance of any of the provisions of this Guaranty shall operate or be
construed as a waiver of any future default or defaults, whether of a like or
different nature. Notwithstanding any other provision of this Guaranty or any
other Loan Document, by making the Loan, Lender does not waive a breach of any
representation or warranty of Guarantor under this Guaranty or under any other
Loan Document, and all of Lender’s claims and rights resulting from any breach
or misrepresentation by Guarantor are specifically reserved by Lender.

-9-



--------------------------------------------------------------------------------



 



     16. If any term or provision of this Guaranty is adjudicated to be invalid
under applicable laws or regulations, such provision shall be inapplicable to
the extent of such invalidity or unenforceability without affecting the validity
or enforceability of, the remainder of this Guaranty which shall be given effect
so far as possible.
     17. It is the express intention and agreement of the Guarantor that all
obligations, covenants, agreements, representations, warranties, waivers and
indemnities made by Guarantor herein shall survive the execution and delivery of
this Guaranty until all Guaranteed Obligations are performed in full and
indefeasibly paid in full in cash and the Loan Agreement is terminated.
     18. Lender shall have the right in its sole discretion to determine which
rights, powers, Liens, security interests or remedies Lender may at any time
pursue, relinquish, subordinate or modify or to take any other action with
respect thereto and such determination will not in any way modify or affect any
of Lender’s rights, powers, Liens, security interests or remedies hereunder or
under any of the Loan Documents or under applicable law or at equity. The
enumeration of the rights and remedies herein is not intended to be exhaustive.
The rights and remedies of Lender described herein are cumulative and are not
alternative to or exclusive of any other rights or remedies which Lender
otherwise may have by contract or at law or in equity, and the partial or
complete exercise of any right or remedy shall not preclude any other further
exercise of such or any other right or remedy.
     19. This Guaranty shall be effective on the date hereof and shall continue
in full force and effect until full performance and indefeasible payment in full
in cash of all Guaranteed Obligations and termination of this Guaranty and the
Loan Agreement, all in accordance with the Loan Agreement, and the rights and
powers granted to Lender hereunder shall continue in full force and effect
notwithstanding the fact that Borrower’s borrowings under the Loan Agreement may
from time to time be temporarily in a zero or credit position until all of the
Guaranteed Obligations have been indefeasibly paid in full in cash and performed
and satisfied in full.
     20. This Guaranty shall be governed by and construed in accordance with the
internal laws of the State of Maryland without giving effect to its choice of
law provisions. Any judicial proceeding brought by or against Guarantor with
respect to any of the Guaranteed Obligations or any of the rights or obligations
hereunder, this Guaranty or any related agreement may be brought in any federal
or state court of competent jurisdiction located in the State of Maryland, and,
by execution and delivery of this Guaranty, Guarantor accepts for itself and in
connection with its properties generally and unconditionally the non-exclusive
jurisdiction of the aforesaid courts and irrevocably agrees to be bound by any
judgment rendered thereby in connection with this Guaranty and/or any of the
other Loan Documents or any such other agreement. Guarantor hereby waives
personal service of process and agrees that service of process upon Guarantor
may be made by certified or registered mail, return receipt requested, at
Guarantor’s address specified or determined in accordance with Section 14, and
service so made shall be deemed completed on the third (3rd) Business Day after
mailing. Nothing herein shall affect the right to serve process in any manner
permitted by law or shall limit the right of Lender to bring proceedings against
Guarantor in the courts of any other jurisdiction having jurisdiction over
Guarantor. Guarantor waives any objection to jurisdiction and venue of any
action instituted hereunder and shall not assert any defense based on lack of
jurisdiction or venue or based upon forum non conveniens. Any judicial
proceeding by Guarantor against Lender involving, directly or indirectly, any
matter

-10-



--------------------------------------------------------------------------------



 



or claim in any way arising out of, related to or connected with the Guaranteed
Obligations, this Guaranty, any related agreement or any of the other Loan
Documents, shall be brought only in a federal or state court located in the
State of Maryland. Guarantor acknowledges that Guarantor participated in the
negotiation and drafting of this Guaranty and that, accordingly, Guarantor shall
not move or petition a court construing this Guaranty to construe it more
stringently against Lender than against Guarantor.
     21. This Guaranty may be executed in one or more counterparts, all of which
taken together shall constitute one and the same instrument. This Guaranty may
be executed by facsimile transmission, which facsimile signatures shall be
considered original executed counterparts for purposes of this Section 21, and
Guarantor agrees that it will be bound by its own facsimile signature and that
it accepts the facsimile signature of each other party to this Guaranty.
     22. Notwithstanding and without limiting any other provision of this
Guaranty or any Loan Document, Guarantor shall indemnify Lender and its
Affiliates and its and their respective managers, members, officers, employees,
Affiliates, agents, representatives, accountants, successors, assigns and
attorneys and their respective Affiliates (collectively, the “Indemnified
Persons”) from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses and disbursements
of any kind or nature whatsoever (including, without limitation, in-house
documentation and diligence fees and legal expenses and reasonable fees and
disbursements of counsel) which may be imposed on, incurred by or asserted
against Lender or any other Indemnified Person with respect to or arising out of
any aspect of, or in any litigation, proceeding or investigation instituted or
conducted by any Governmental Authority or any other Person with respect to, or
any transaction contemplated by or referred to in, or any matter related to or
any aspect of, this Guaranty or any of the Guaranteed Obligations or any of the
Loan Documents or any agreement or document contemplated hereby or thereby,
whether or not Lender or such Indemnified Person is a party thereto, except to
the extent that any of the foregoing arises out of the gross negligence or
willful misconduct of Lender or such Indemnified Person. Lender agrees to give
Guarantor reasonable notice of any event of which Lender becomes aware for which
indemnification may be required under this Section 22, and Lender may elect (but
is not obligated) to direct the defense thereof, provided that the selection of
counsel shall be subject to Guarantor’s consent, which consent shall not be
unreasonably withheld or delayed. Lender and any other Indemnified Person may,
in its reasonable discretion, take such actions as it deems necessary and
appropriate to investigate, defend or settle any event or take other remedial or
corrective actions with respect thereto as may be necessary for the protection
of Lender or any of the other Indemnified Persons, its or their interest or the
Collateral generally. If any Indemnified Person uses in-house counsel for any of
the purposes set forth above or any other purposes under this Guaranty for which
Guarantor is responsible to pay or indemnify, Guarantor expressly agrees that
its indemnification obligations include reasonable charges for such work
commensurate with the fees that would otherwise be charged by outside legal
counsel selected by such Indemnified Person in its sole discretion for the work
performed.
     23. GUARANTOR HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY
CLAIM OR CAUSE OF ACTION (I) ARISING UNDER THIS GUARANTY OR ANY RELATED
AGREEMENT OR (II) IN ANY WAY RELATING TO THIS GUARANTY OR THE TRANSACTIONS
EVIDENCED HEREBY, IN EACH CASE

-11-



--------------------------------------------------------------------------------



 



WHETHER NOW EXISTING OR HEREAFTER ARISING, AND GUARANTOR HEREBY AGREES THAT ANY
SUCH CLAIM OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY,
AND THAT EITHER GUARANTOR OR LENDER MAY FILE AN ORIGINAL COUNTERPART OR A COPY
OF THIS SECTION 23 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF
GUARANTOR TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.
     24. This Guaranty and the other Loan Documents to which Guarantor is a
party constitute the entire agreement between Guarantor and Lender with respect
to the subject matter hereof and thereof, and supersede all prior agreements and
understandings, if any, relating to the subject matter hereof or thereof.
Neither this Guaranty nor any provision hereof may be changed, modified,
amended, waived, restated, supplemented, canceled or terminated other than by an
agreement in writing signed by both Lender and Guarantor. Guarantor acknowledges
that Guarantor has been advised by counsel in connection with the negotiation
and execution of this Guaranty and the other Loan Documents to which it is a
party and is not relying upon oral representations or statements inconsistent
with the terms and/or provisions of this Guaranty or such documents. Any waiver
of this Guaranty by Lender shall be limited solely to the express terms and
provisions of such waiver.
     25. This Guaranty is not intended to benefit or confer any rights upon
Borrower or upon any third party other than Lender, who is an intended
beneficiary hereof and for whose benefit this Guaranty is explicitly made.
     26. In addition to any other rights Lender may have hereunder or under any
of the Loan Documents or under applicable law or at equity, upon the occurrence
and continuation of any Event of Default, Lender shall have the right to apply
any property of Guarantor held by Lender to reduce the Guaranteed Obligations.
     27. Lender shall have no responsibility for or obligation or duty with
respect to all or any part of the Collateral or any matter or proceeding arising
out of or relating thereto or to this Guaranty, including without limitation,
any obligation or duty to collect any sums due in respect thereof or to protect
or preserve any rights pertaining thereto. Guarantor hereby waives any and all
defenses and counterclaims it may have or could interpose in any action or
procedure brought by Lender to obtain an order of court recognizing the
assignment of security interests and Liens of Lender in and to any of the
Collateral, whether payable to Guarantor or any Subsidiary of Guarantor or any
other Person.
     28. Guarantor agrees (a) to treat this Guaranty and all other Loan
Documents and all provisions thereof confidentially and not to transmit any copy
hereof or thereof or disclose the contents hereof or thereof, in whole or in
part, to any Person (including, without limitation, any financial institution or
intermediary) without Lender’s prior written consent, other than to Guarantor’s
advisors and officers on a need-to-know basis, (b) that Guarantor shall inform
all such Persons who receive information concerning this Guaranty or any of the
Loan Documents of the confidential nature hereof and thereof and shall direct
them to treat the same confidentially and not to disclose it to any other
Person, and (c) that each of them shall agree to be bound by these provisions.
Lender shall have the right to review and approve all materials that any
Guarantor prepares that contain Lender’s name or describe or refer to this
Guaranty or any Loan

-12-



--------------------------------------------------------------------------------



 



Document or any of the terms hereof or thereof or any of the transactions
contemplated hereby or thereby. Notwithstanding any other provision of this
Guaranty or any Loan Document, Guarantor shall not, and shall not permit any of
its Subsidiaries to, use Lender’s name (or the name of any of Lender’s
Affiliates) in connection with any of its business operations. Nothing contained
in this Guaranty or in any of the other Loan Documents is intended to permit or
authorize Guarantor to make any contract on behalf of Lender.
     29. Upon the exercise by Lender or any of its Affiliates of any right or
remedy under this Guaranty or any other Loan Document that requires any consent,
approval or registration with, or consent, qualification or authorization by,
any Governmental Authority, Guarantor will execute and deliver, or will cause
the execution and delivery of, all applications, certificates, instruments and
other documents that Lender may be required to obtain for such governmental
consent, approval, registration, qualification or authorization.
     30. Unless expressly provided herein to the contrary, Guarantor agrees that
any approval, consent, waiver or satisfaction of Lender with respect to any
matter that is subject of this Guaranty, or the other Loan Documents may be
granted or withheld by Lender in its sole and absolute discretion.
     31. Notwithstanding any other provision of this Guaranty, or any other Loan
Document, Guarantor voluntarily, knowingly, unconditionally and irrevocably,
with specific and express intent, for and on behalf of itself and its Affiliates
and its and their respective heirs, managers, members, directors, officers,
employees, shareholders, Affiliates, agents, representatives, accountants,
attorneys, successors and assigns and their respective Affiliates (collectively,
the “Releasing Parties”) hereby does fully and completely release and forever
discharge the Indemnified Parties and any other Person, business or insurer
which may be responsible or liable for the acts or omissions of any of the
Indemnified Parties, or who may be liable for the injury or damage resulting
therefrom (collectively, with the Indemnified Parties, the “Released Parties”),
of and from any and all actions, causes of action, damages, claims, obligations,
liabilities, costs, expenses and demands of any kind whatsoever, at law or in
equity or otherwise, whether matured or unmatured, vested or contingent, whether
or not resulting from acts or conduct of any or all of them (but specifically
excluding herefrom any act constituting gross negligence or willful misconduct
by any Released Party), that the Releasing Parties or any of them have against
the Released Parties or any of them (whether directly or indirectly) at any time
and as of the date the Loan is made or requested hereunder or any other
financial accommodation is made or extended to Borrower or Guarantor hereunder
or under any Loan Document. Guarantor acknowledges that the foregoing release is
a material inducement to Lender’s decision to extend to Guarantor and Borrower
the financial accommodations hereunder and under the Loan Documents and has been
relied upon by Lender in agreeing to make the Loan.
     32. In any litigation, arbitration or other dispute resolution proceeding
relating to this Guaranty, or to any of the other Loan Documents, Guarantor
waives any and all defenses, objections and counterclaims (other than compulsory
counterclaims) it may have or could interpose with respect to any director,
officer, employee or agent of Guarantor and/or its and their Affiliates being
deemed to be employees or managing agents of Guarantor for purposes of all
applicable law or court rules regarding the production of witnesses by notice
for testimony

-13-



--------------------------------------------------------------------------------



 



(whether in a deposition, at trial or otherwise). Guarantor waives any and all
defenses, objections and counterclaims (other than compulsory counterclaims) it
may have or could interpose with respect to Lender’s counsel in any such dispute
resolution proceeding examining any such individuals as if under
cross-examination and using any discovery deposition of any of them in that
proceeding as if it were an evidence deposition. Guarantor waives any and all
defenses, objections and counterclaims (other than compulsory counterclaims) it
may have or could interpose with respect to it using all commercially reasonable
efforts to produce in any such dispute resolution proceeding, at the time and in
the manner requested by Lender, all Persons, documents (whether in tangible,
electronic or other form) and/or other things under its control and relating to
the dispute in any jurisdiction that recognizes that (or any similar)
distinction.
[SIGNATURE APPEARS ON THE FOLLOWING PAGE]

-14-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Guarantor has executed this Guaranty as of the day and
year first above written.

            DEVCON INTERNATIONAL CORP.,
a Florida corporation
      By:   /s/ Stephen J. Ruzika         Name:   Stephen J. Ruzika        Its:
President & CEO     

-15-